In the Supreme Court of Georgia



                                                  Decided: September 22, 2014


                      S14A0937. HUNDLEY v. THE STATE.


       BLACKWELL, Justice.

       James William Hundley, Jr. was tried by a Cook County jury and

convicted of murder and unlawful possession of a firearm during the

commission of a felony, both in connection with the fatal shooting of Ida

Golson. Hundley appeals, contending that he was denied the effective assistance

of counsel. Upon our review of the record and briefs, we see no error, and we

affirm.1



       1
         Golson was killed on October 23, 2008. Hundley was indicted on January 12, 2009
and charged with malice murder, felony murder, aggravated assault, and unlawful possession
of a firearm during the commission of a felony. His trial commenced on August 17, 2010,
and the jury returned its verdict the next day, finding him not guilty of malice murder and
guilty on all other counts. Hundley was sentenced to imprisonment for life for felony murder
in the commission of aggravated assault and a consecutive term of imprisonment for five
years for unlawful possession of a firearm during the commission of a felony. The separate
aggravated assault count merged with the felony murder. Hundley timely filed a motion for
new trial on August 30, 2010, and, following a hearing, the trial court denied that motion on
October 15, 2013. Hundley timely filed a notice of appeal on November 14, 2013, and the
case was docketed in this Court for the April 2014 term and submitted for decision on the
briefs.
      1. Viewed in the light most favorable to the verdict, the evidence shows

that Hundley and Golson had a romantic relationship and lived together in a

house with Curtis Moore. Early on the morning of October 23, 2008, after the

three had been drinking heavily and Moore had gone to sleep in his bedroom,

Moore heard a “bang” and found Golson lying on the floor in the living room.

Hundley told Moore to “get out” and had something black in his hand. After

Moore left the house, he heard another shot, went back into the house, and this

time saw Hundley also lying on the floor. When police officers arrived, they

found Hundley bleeding from a gunshot wound to his head and kneeling beside

Golson, who had died from a gunshot wound to her chest. Hundley was yelling

and uncooperative, asking officers to “please kill him.” He told them that his

gun was on the floor. The gun was found about three feet from Golson’s body,

and it later was determined to be the murder weapon and to have been fired from

a distance of only two inches from her chest. While being transported in an

ambulance, Hundley said that he was a failure, that he could not do anything

right, that he had “done her and couldn’t even do himself,” and that “he f’d up.”

Hundley’s ex-wife testified about two previous occasions on which Hundley

attacked her while he was under the influence of alcohol, once when he

                                       2
intentionally hit her with his car, and another when he punched her in the chest

multiple times, sending her to the hospital.

      Hundley does not dispute that the evidence is sufficient to sustain his

convictions, but we nevertheless have independently reviewed the record, with

an eye toward the legal sufficiency of the evidence. We conclude that the

evidence adduced at trial was legally sufficient to authorize a rational trier of

fact to find beyond a reasonable doubt that Hundley was guilty of the crimes of

which he was convicted. Jackson v. Virginia, 443 U.S. 307, 319 (III) (B) (99

SCt 2781, 61 LE2d 560) (1979).

      2. We turn now to the contention that Hundley’s trial lawyer was

ineffective because he failed to present a clear theory of the defense during the

course of the trial and failed to object to evidence of similar transactions that

were not sufficiently similar. Hundley’s motion for new trial, however, stated

only that he “received ineffective assistance of trial counsel,” with no additional

detail or argument, and the motion was never amended. At the hearing on the

motion, neither Hundley nor his trial lawyer testified about the current claims,

only about other areas of allegedly deficient performance, and Hundley’s

appellate lawyer presented no argument about the theory of the defense or the

                                        3
similar transaction evidence. In its order denying the motion for new trial, the

trial court unsurprisingly said nothing about the claims now raised on appeal.

Because Hundley did not raise these claims in his motion for new trial, in any

amendment of the motion, or at the hearing — and because he did not obtain a

ruling on these claims from the trial court — he did not preserve the claims for

review on appeal. See Jones v. State, 294 Ga. 501, 503 (2) (755 SE2d 131)

(2014); Cowart v. State, 294 Ga. 333, 337-338 (3) (751 SE2d 399) (2013).

      Judgment affirmed. All the Justices concur.




                                       4